Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) and Species 3 (Figures 11-22) in the reply filed on 1/14/2022 is acknowledged.  The traversal is on the grounds that examination of both the claimed product and the claimed process would not create an undue search burden. The Examiner asserts that the claimed product can be used in a materially different process by "adding the second product prior to pouring the first product" (Office Action, p. 2). This is not a materially different process as the order in which the products are added does not matter and is immaterial. Moreover, there is no requirement in claim 17 that the first product be poured prior to the second product being added. Method claim steps can be performed in any order unless specifically stated otherwise. Thus, claim 17 covers both of these purportedly variant processes.  This is not found persuasive because the inventions require a different field of search (e.g., searching B65D for the container and searching B65B for the method) and the product as claimed can be used in a materially different process of using that product such as not adding a second product to the second hollow region. The second hollow region in claim 1 is defined as being “configured to store” a second product, whereby the second hollow region in claim 17 positively recites a second product added therein. The product as claimed can be used in a materially different process of using that product such as having a first product in the first hollow portion and leaving the second hollow portion empty. 
The traversal is further on the grounds that regarding the species restriction, using two springs/brackets (FIGS. 9-10, Species 2) instead of one and including an internal reservoir (FIGS. 11-22 - Species 3) does not create a search or examination burden either. FIGS. 11-22 show the same overall 
Applicant indicated in the reply filed 1/14/2022 that claims 1-16 read on elected Group I and Species 3 (Figures 11-22). However, consideration of the claims, it appears that claim 4 is directed to a non-elected species. Claim 4 defines “a weight operatively associated with the bracket for moving the bracket” which is described in Applicant’s specification as being part of Species 1-2 (See [0049]-[0051] and [0059]-[0060]). The only mention of a weight in regards to Species 3 describes there not being a separate weight component (See [0072]). Therefore, claim 4 is withdrawn from consideration as being directed to a non-elected species. Furthermore, it appears that claim 13 is directed to a non-elected species. Claim 13 defines first and second magnets disposed within first and second rubber seals. The only mention of magnets in Applicant’s specification is in regards to Figures 3-4 (See [0048]).   Therefore, claim 13 is withdrawn from consideration as being directed to a non-elected species. Furthermore, it appears that claim 14 is directed to a non-elected species. Claim 14 defines an internal plate which is only described in Applicant’s specification as referring to Species 1-2 (See [0021], [0025], [0044]-[0046], 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the bracket" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bracket" in line 1.  There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wahlstrom (US 2013/0037506).
Regarding claim 1, Wahlstrom discloses a container (10 – See Fig. 2A), comprising: a top portion (at 16) defining a first hollow region capable of storing a first product; a bottom portion (at 18) rotatably coupled to the top portion and defining a second hollow region capable of storing a second product; and a sealing and release mechanism (at 20/22) capable of fluidly isolating the first and second hollow regions when the top and bottom portions are at rest relative to one another, and selectively fluidly coupling the first and second hollow regions during relative rotation of the top and bottom portions.
Regarding claim 2, Wahlstrom discloses the sealing and release mechanism is movable between a closed position (shown in Fig. 2B) in which the first hollow region of the top portion is fluidly isolated from the second hollow region of the bottom portion, and an open position (shown in Fig. 2C) in which the first hollow region is fluidly coupled to the second hollow region, and wherein relative rotation of the top and bottom portions causes the sealing and release mechanism to move from the closed position to the open position.
Regarding claim 10, the first hollow region of Wahlstrom is capable of storing milk and the second hollow region is capable of storing cereal.

Regarding claim 12, Wahlstrom discloses a cap (at 12) with finger grips (See grooves at 12 in Fig. 2A) capable of allowing manual gripping of the cap to rotate the top portion relative to the bottom portion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom (US 2013/0037506) as applied to claims 1 and 2 above, in view of Woodruff (EP 0856475). As described above, Wahlstrom discloses the claimed invention except for the specifics of the sealing and release mechanism. However, Woodruff teaches a container system (See Fig. 9) comprising a top portion (2) .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wahlstrom (US 2013/0037506) as applied to claim 2 above, in view of Zoss et al. (US 8,485,378). Wahlstrom discloses the bottom portion is a bowl-shaped member which engages with the top portion, and the top portion completely covers the second hollow region such that in the open position, the top portion prevents any portion of the first product moving from the first hollow region into the second hollow region of the bottom portion from spilling outside of the container, but does not disclose a threaded engagement between the top and bottom portions. However, Zoss teaches a multi-compartment container (See Fig. 1C) comprising a top portion (at 4) selectively fluidly connected to a bottom portion (at 8) via a snap-fit or threaded engagement (at 11) for the purpose of producing a liquid-tight seal (See column 11, lines 18-42). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engagement between the top and bottom portions of Wahlstrom to be a threaded engagement as taught by Zoss in order to form a more secure seal.
Allowable Subject Matter
Claims 6, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735